DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-2, 7-8, and 13-14 are amended.
No new claims are added.
No claims are canceled.
Claims 1-18 are pending for examination. 
Response to arguments
Re: 35 U.S.C.                     
                        §
                         
                    
                112(b) rejection
In view of amendment to claims 1, 7, and 13, 35 U.S.C.             
                §
                 
            
        112(b) rejections are withdrawn.
Re: 35 U.S.C.                     
                        §
                         
                    
                103 rejection
Applicant’s response has been considered and is persuasive. 35 U.S.C.             
                §
                 
            
        103 rejection is withdrawn.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification.
The closest prior art Cheng (US 2019/0313399 A1) discloses that each trigger state at a UE is associated with multiple report settings corresponding to multiple BWPs. UE uses a single report setting corresponding to the current BWP to generate a single report. When operating in a particular BWP, the UE sends a single report, instead of multiple unique reports corresponding to the particular BWP.
Cheng however fails to teach, generating a respective group of channel state information (CSI) reports associated with each trigger state, the respective group containing two or more channel state information reports, each report of the respective group being generated in accordance with a respective set of CSI report configurations that are unique with respect to sets of CSI report configurations used to generate the other reports of the respective group such that the each channel state information report is a type different from types of the other reports of the respective group, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462